Citation Nr: 0210970	
Decision Date: 08/30/02    Archive Date: 09/05/02	

DOCKET NO.  96-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to May 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This case was previously before the Board in November 1996 
and October 1998, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's asthma clearly preexisted his entry upon 
active military service.

2.  The veteran's preexisting asthma underwent no 
demonstrated increase in severity, including beyond natural 
progress, during his period of active military service.


CONCLUSION OF LAW

The veteran's preexisting asthma was not aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.304, 3.306, 3.655 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a Medical Prescreening Form dated in March 1985, the 
veteran indicated that he did not suffer from asthma or other 
respiratory problems.

At the time of a service entrance examination in early April 
1985, the veteran gave a history of asthma.  A physical 
examination of the veteran's lungs and chest conducted at 
that time was within normal limits, and no pertinent 
diagnosis was noted.

At the time of a service medical examination in July 1989, 
there was noted a slight decrease on pulmonary function 
testing.  Additionally noted was that the veteran was 
currently experiencing allergy problems.  A physical 
examination of the veteran's lungs and chest conducted during 
the course of a periodic medical examination in early 
November 1991 was within normal limits.  Service clinical 
records covering the period from January 1993 to November 
1994 show treatment during that time for asthma/restrictive 
airway disease.  In an entry of early February 1993, it was 
noted that pulmonary function testing had shown evidence of 
severe obstructive disease, with improvement post-
bronchodilators.  The clinical assessment was asthma.  In 
March 1993, the veteran gave a history of having asthma as a 
child.  Pulmonary function testing conducted in early March 
1993 was consistent with the presence of moderate obstructive 
(airway) disease.

A service clinical record dated in October 1993 was 
significant for a history of mild to moderate asthma.  In 
early November 1993, the veteran was seen with a complaint of 
wheezing.  At the time of evaluation, the veteran gave a 
history of asthma as a child.  The clinical assessment was 
asthma exacerbation.  On clinical follow-up approximately 1 
week later, the veteran once again gave a history of asthma 
since childhood.  On physical examination, the veteran's 
lungs displayed mild bronchitic sounds, but with no true 
wheezes.  The clinical assessment was asthma, status post 
exacerbation.  Radiographic studies of the veteran's chest 
conducted in mid-December 1993 were within normal limits.  
Approximately 2 weeks later, the veteran was described as 
"doing well," with no additional exacerbations.  On physical 
examination, the veteran's lungs were clear, with adequate 
ventilation.  The clinical assessment was asthma.

During the course of outpatient clinical evaluation in May 
1994, the veteran gave a history of asthma, which was 
currently stable.  Additionally noted was that the veteran 
showed no need for treatment with antihistamines.  The 
clinical assessment was stable asthma.  In early October 
1994, the veteran's asthma was once again described as 
stable, with no acute asthma exacerbations.  The clinical 
assessment was well-controlled asthma.  At the time of a 
service medical examination in October 1994, the veteran gave 
a history of asthma from 1993 to the present, consisting of 
12 episodes per year, and of a seasonal nature, for which he 
had received treatment with various medications and inhalers, 
with good results.  During the course of outpatient treatment 
in November 1994, the veteran's asthma was described as 
"controlled."

In correspondence of late November 1996, the RO requested 
that the veteran provide the names and addresses of all 
physicians and treatment centers where he had received 
treatment for asthma at any time prior to, during, and after 
enlistment.  Additionally requested was that the veteran 
submit copies of any records of treatment pertaining to 
asthma which were currently in his possession.  No response 
was received to the RO's request for information.

In correspondence of late August 1997, the RO once again 
requested the information, which had previously been 
requested in their correspondence of November 1996.  Once 
again, no response was forthcoming from the veteran.

In March 1998, a VA pulmonary examination was accomplished.  
At the time of examination, it was noted that the veteran had 
been diagnosed as having asthma all his life.  Reportedly, 
the veteran's asthma was mild at the time of his enlistment 
in the United States Air Force in 1987.  According to the 
veteran, his asthma was somewhat worse during the time he was 
in service.  On physical examination, the veteran's medical 
history was remarkable for bronchial asthma "diagnosed at 
birth."  Additionally noted was that the veteran's claims 
folder was available, and had been reviewed.  At the time of 
examination, the veteran's chest was of a normal shape and 
configuration, and bilaterally symmetrical.  Vocal resonance 
was within normal limits, and the percussion note was of 
normal resonance.  Rare rhonchi were heard on auscultation.  
The clinical impression was history of bronchial asthma as a 
child; history of some exacerbation of asthma following 
exposure to smoke, etcetera, in the work place; and history 
of persistent asthma.  Additionally noted was that the 
veteran was symptom-free in between asthma attacks.  
Pulmonary function testing conducted in conjunction with the 
veteran's pulmonary examination was consistent with mild 
obstructive ventilatory impairment.  In the opinion of the 
examiner, the veteran continued to suffer from asthma attacks 
at a frequency of at least 2 times per week, indicating a 
need for further treatment.

In correspondence of December 1998, the RO requested that the 
veteran provide information regarding any medical treatment 
he might have received for asthma at any time prior to, 
during, or after enlistment.  The veteran failed to respond 
to this request for information.

In correspondence of June 1999, the RO, noting that the 
veteran now had an APO address, requested that he inform them 
where he was currently residing in order that his claims 
folder might be forwarded to the correct location.  The 
veteran failed to respond to this request for information.

In correspondence of April 2000, the RO informed the veteran 
that his appeal had been remanded by the Board in order to 
"gather additional evidence, including a current 
examination."  The veteran was additionally informed that the 
Board required that his claims folder be reviewed by VA 
examiner.  Once again noting that the veteran had an APO 
address, the RO requested that he inform them as to his 
current residence in order that his claims folder might be 
sent to the correct location.  The veteran did not respond to 
this request for information.

Analysis

The veteran in this case seeks service connection for chronic 
asthma.  In pertinent part, it is argued that, while the 
veteran did, in fact, suffer from asthma during his "early 
childhood," his asthmatic condition "disappeared" during 
adolescence.  According to the veteran, his physical 
examination at the time of entry upon active service failed 
to reveal the presence of asthma, which was first diagnosed 
at his last duty assignment prior to separation.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.306 (2001).

In the present case, at the time of his service entrance 
examination in April 1985, the veteran gave a history of 
asthma.  While, beginning in 1993, the veteran received 
treatment on various occasions for what was described at that 
time as mild to moderate asthma, on at least two of those 
occasions, the veteran freely admitted that he had 
experienced such problems "since childhood."

The Board notes that, in late December 1993, the veteran was 
described as doing well, with no exacerbations of his asthma.  
By late 1994, the veteran's asthma was described as stable 
and controlled, once again, with no acute exacerbations.

The Board observes that, on VA pulmonary examination in March 
1998, the veteran gave a history of bronchial asthma since 
birth.  While during the course of that examination, there 
was noted some exacerbation of the veteran's asthma following 
exposure to smoke and various other substances in the 
workplace, there is no indication that the workplace referred 
to was that of the veteran's military service.  Nor is there 
any evidence that, during the course of the veteran's 10-year 
period of active military service, he underwent any permanent 
increase in severity, including beyond natural progress, of 
his preexisting bronchial asthma.

Under the circumstances of this case, the Board is of the 
opinion that the presumption of soundness attaching at the 
time of the veteran's entry upon active service has clearly 
been rebutted.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304 (2001).  Moreover, and as noted above, 
there exists no evidence that the veteran's preexisting 
asthma underwent a demonstrated increase in severity during 
his period of active service.  This is particularly the case, 
given that, by the time of the veteran's separation from 
service, his asthma was described as "controlled," "stable," 
and not subject to exacerbation.  Accordingly, service 
connection for the veteran's asthma must be denied.

In reaching this determination, the Board wishes to make it 
clear that, in an attempt to clarify the exact nature and 
etiology of the veteran's asthma, inquiries were made on more 
than one occasion regarding the veteran's medical treatment 
prior to, during, or after his enlistment.  Regrettably, the 
veteran failed to respond to these multiple requests for 
information.  Pursuant to the Board's request, the RO, on at 
least one occasion, attempted to schedule the veteran for a 
VA examination, only to find that the veteran had only an APO 
address, and had left no indication as to his current 
residence.  Under such circumstances, the Board was compelled 
to decide the veteran's claim on the available evidence of 
record, the course of action which was taken in this case.  
38 C.F.R. § 3.655 (2001).

Finally, the Board wishes to make it clear and that it has 
given due consideration to the provisions of the recently 
passed Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and its 
implementing regulations, as that law and those regulations 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, it is clear that the VA has 
met its duty to assist the claimant in the development of all 
facts pertinent to his claim.  To that end, the veteran has 
been scheduled for more than one VA examination, and medical 
opinions have been sought.  Moreover, he was given numerous 
opportunities to provide the VA with evidence potentially 
useful in the proper adjudication of his claim.  Accordingly, 
the Board is of the opinion that no further duty to assist 
the veteran exists in this case.


ORDER

Service connection for asthma is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


